Title: From Benjamin Franklin to Robert R. Livingston, 26 September 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, Sept. 26. 1782.
I have just received your No. 15. dated the 9th of August, which mentions your not having heard from me since March. I have however written sundry Letters, viz. of Apl. 8th. & 12th. June 25th & 29th, Augt 12th and Sept. 3d, and sent Copies of the same, which I hope cannot all have miscarried.
The Negotiations for Peace have hitherto amounted to little more than mutual Professions of sincere Desires, &ca. being obstructed by the Want of due form in the English Commissions appointing their Plenipotentiaries. The Objections made to those for treating with France, Spain & Holland were first removed; and by the inclosed it seems that our Objections to that for treating with us will now be removed also; so that we expect to begin in a few Days our Negociations. But there are so many Interests to be consider’d and settled in a Peace between 5 different Nations, that it will be well not to flatter ourselves with a very speedy Conclusion. I mention’d in a former Letter my having communicated to Count de Vergennes the State of American Commerce which you sent me, and my having urged its Consideration, &ca. Enclosed is a Copy of a Letter received from that Minister on the Subject.
The Copy of General Carleton’s Letter, and the Bills of Exchange, which you mention as inclos’d, do not appear.— I hope soon to have a better Opportunity of writing, when I shall be fuller.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. Robt. R. Livingston Esqr.
 
Endorsed: From Doctor Franklin Passy 26th. Septr. 1782.
